EXHIBIT 10.3

[Iron Mountain Incorporated Letterhead]

Contract of Employment

With

Iron Mountain

 



 

 

Marc Duale

 

 

 

 

 

 

 

 

Date:

 

 


--------------------------------------------------------------------------------


This document and the covering offer letter, together with the ‘General Terms &
Conditions of Employment’ contained in Sections 1-3 inclusive of the Staff
handbook, comprises the Contract of Employment between Marc Duale and Iron
Mountain (UK) Ltd, (hereafter referred to as ‘the company’).

1.  Details of your position

Date of Commencement:

 

Your employment with the Company commence on or before May 31, 2006.

 

 

 

Job Title:

 

President, Iron Mountain Europe, but you may be required to carry out any other
duties as determined by the management from time to time.

 

 

 

Reporting to:

 

Bob Brennan, President and Chief Operating Officer, Iron Mountain

 

 

 

Place of work:

 

Tolley Street, London, but you may be required to work at any other locations as
directed by the company.

 

2.  Remuneration

Salary:                                                                                                                       
£350.000.00 per annum

Your salary will be paid into your bank account on the 28th day of each month or
the Friday before if the 28th falls on a Saturday and the Monday thereafter if
it falls on a Sunday.

Incentive Compensation:                           Plan G

You will be eligible to participate in the Iron Mountain UK Incentive
Compensation Plan G. This scheme will give you the opportunity to earn up to 60%
of your basic salary, annum and is based upon meeting personal deliverables and
the company meeting financial targets.  Iron Mountain will guarantee your pro
rata share of eligible incentive compensation for the current 2006 fiscal year
ending October 2006.  The President and Chief Operating Officer will discuss and
agree on your objectives with you at the start of each relevant period.

The plan will be payable annually, at the end of the second month following the
year end, subject to the completion of financial reporting and approval
processes. To receive payment, you must be actively employed at the time of
payment.  (The Company’s financial year is from November to October each year).

The company reserves the right to review this plan, normally on an annual basis.

Car/Car Allowance:

You have the option of a company car up to a capital value of £60,000.00 or a
car allowance up to a maximum of £20,000.00 per year.  If you chose the car
allowance, Iron Mountain will also provide a yearly motor insurance supplement,
which is currently £650 per annum.  The amount of supplement used will be taxed
as a benefit in kind. This supplement may be reviewed by the Company on a yearly
basis, in line with market fluctuations for insurance. You also have the option
of a fuel card or cash allowance of £2,000.00 per annum. Please refer to the
Executive Car


--------------------------------------------------------------------------------


Policy enclosed for full details of terms and conditions.

3.                                      Relocation

The company will pay reasonable and customary charges for the relocation of your
family from the United States and France to the United Kingdom.  Further details
of the Relocation Program and tax implications will be sent to you under
separate cover.

4.                                      Holidays

Your holiday entitlement will be 25 days per annum plus all Bank Holidays. The
Company’s annual leave year runs from 1st January to 31st December.

Note that it is a European Health & Safety legislative requirement for employees
to take their full entitlement and as such, you may not carry forward unused
holiday entitlement to another year. Unearned holiday will be deducted from your
final pay.

5.                                      Sickness

In the event of unavoidable absence from work due to sickness, the Company will
pay you any Statutory Sick Pay (SSP) entitlement for periods of sickness longer
than 3 days in duration. In addition, the Company may pay Company Sick Pay (in
full) of up to 6 days per calendar year at the discretion of your Manager. All
absence for periods in excess of 7 consecutive days must be covered by a medical
certificate.

The Company may request an independent medical report on your health and/or
request that you undergo a medical examination if you are absent from work due
to illness for more than 4 consecutive weeks, or if you are taking frequent
short periods of absence. Please refer to the Company’s Absence Policy for
further details.

6.                                      Discretionary Benefits

Pension:

 

You will be eligible to join the Norwich Union Stakeholder Pension Scheme with
immediate effect. It is a contributory scheme and is not contracted out of the
State scheme. The Company will contribute 15% of your basic annual salary on the
condition that your contribution equates to a minimum of 2.5% of your basic
salary.

 

 

 

Life Assurance:

 

The Company will provide life assurance cover equivalent to 4 times the amount
of your basic annual salary from the date you join the Pension Scheme. This
cover is subject to joining the pension scheme.

 

 

 

Medical insurance:

 

You will be eligible to join the Company’s Medical insurance plan through CIGNA.
Full family cover (in the UK and the US) will be available upon your start date.
Additional details of the plan will

 


--------------------------------------------------------------------------------


 

 

be provided to you under separate cover.

 

 

 

Stock Options:

 

You will be eligible to receive stock options after the Compensation Committee
meeting in May. All stock option grants are made at the sole discretion of the
Compensation Committee. Upon approval, you will be awarded stock options in the
amount of 100,000 shares under the Iron Mountain 2002 Stock Option Plan. The
options will be contingent upon you becoming an employee of Iron Mountain.

 

 

 

 

 

All aspects of this grant of options will be governed by the Iron Mountain 2002
Stock Incentive Plan. Further, this grant will vest at a rate of 20% of the
total grant on each anniversary date of the grant. The first 20% will vest on
the first anniversary of the grant.

 

 

 

 

 

Full details of the scheme will be sent to you as soon as a grant takes place.

 

 

 

Tax Assistance:

 

The company will pay reasonable initial costs to access a tax advisor relating
to this offer.

 

7.                                      Termination

Four month’s notice is required by either party. Notice by the employee must be
submitted in writing.

The Company may terminate this contract in accordance with statutory
requirements and you may be required to work such notice in full or partly.

The Company reserve the option in its absolute discretion to terminate
employment by making a payment in lieu of notice. The payment will consist of
Twelve months of base pay, benefits and Pension and will be subject to
deductions for income tax and National Insurance contributions (NIC) as
appropriate. Bonus payments will be at the discretion of the President and Chief
Operating Officer. Where a Bonus payment is made this will also be subject to
income tax and NIC deductions.

You will at any time upon request, and in any event upon the termination of your
employment, return to the Company all company property in your possession or
under your control including computer hardware, documents, disks and tapes. On
leaving the Company you will also be required to advise your Line Manager of all
access codes and passwords within your knowledge, which relate to your
employment with the Company.

You hereby authorise the Company to deduct from your pay/final pay any amounts
which are owed by you to the Company, including without limitation any
overpayments or loans made to you by the Company or losses suffered by the
Company as a result of your negligence or breach of Company rules.

8.                                      Conflict of Interest

You should not, directly or indirectly, engage in any other business activity or
be concerned in any other business which is similar to or competes with that
carried out by the Company.


--------------------------------------------------------------------------------


You must seek written consent from the President and Chief Operating Officer of
Iron Mountain before you become involved in a business capacity with any
competitor, supplier or customer in circumstances which could be perceived to
compromise your position with the Company. You must also inform the President
and Chief Operating Officer of Iron Mountain should any of your immediate family
members become so involved.

9.                                      Disclosure of Information

You may not disclose to any person or organisation any confidential or
proprietary information acquired by you in the course of your employment. This
includes any information which the company considers confidential (e.g. business
plans, projects, products and processes; or details of its current or
prospective customers) and the disclosure of which may damage the interests of
the Company or any actual or potential customer.

Where your work involves matters which are confidential or secret to the Company
or its customers or involves entering customer premises where security checks
are required, you may be required to provide further particulars to the Company
or relevant party as the Company may direct in order to undergo the appropriate
checks in accordance with the Data Protection Act 1998.

In addition you must also keep confidential at all times any personal data held
by the Company to which you may have access.

10.                               Use of Company Facilities

Any company property, data, facilities or resources to which you have access
during your employment are available solely for business purposes. You agree
that you will not use any such assets or resources or services to which you have
access for any other purpose. You are responsible for taking reasonable care of
all company property (including data entrusted to you) during your employment.

Access to the Internet is granted to all employees with an appropriate business
need. You will be required to adhere to the Company Policy with regard to the
use of the IT equipment and systems to which you are given access. Subsequent
failure to comply with this policy may result in disciplinary action.

11.                               Policies and Procedures

You must comply at all times with the company’s rules policies and procedures
relating to equal opportunities, harassment, health and safety, compliance,
external interests and all other rules and procedures introduced by the company
from time to time. For the avoidance of doubt such rules, policies and
procedures are not incorporated by reference into this agreement and they can be
changed, replaced or withdrawn at any time at the discretion of the company.
Breach of any company rules, policies or procedures may result in disciplinary
action.

A full copy of the Company’s disciplinary and grievance procedures can be found
in the employee handbook.


--------------------------------------------------------------------------------


12.                               Hours of Work

Your contracted hours of work will be 37.5 hours per week, Monday to Friday. 
You will normally be required to work between the hours of 9.00am and 5.30pm
with one hour for lunch.

You may be required to work occasional periods outside your normal hours where
the workload warrants for the satisfactory completion of duties as determined by
the needs of the business. Please ensure that if you are agreeable to working in
excess of the European limit of 48 per week, that you sign the Individual
Agreement to Opt-Out of Weekly Limit on Working Time, as contained within these
offer documents.

13.                               Collective Agreements

There are no collective agreements applicable to your employment.

14.                               Variation of Contractual Terms and Conditions.

These terms and conditions which make up your contract of employment as defined
above are subject to amendment or variation by the issue of individual or
general statements of those changes to be introduced and to be agreed with the
employee. The company will give reasonable notice and seek agreement to any such
changes.

15.                             Acceptance of Offer

I hereby accept the terms & conditions of employment as contained in this
Contract of Employment

Signed:

 

 

 

 

 

Name:

 

 

 

 

 

Dated:

 

 

 


--------------------------------------------------------------------------------